Citation Nr: 0311101	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for low back pain 
syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to June 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for his service-connected low back 
disability, then evaluated as 10 percent disabling.  This 
case was previously before the Board in October 2000 and 
again in May 2001, and was remanded for additional 
development of the record.  Based on the receipt of 
additional evidence, including the report of Department of 
Veterans Affairs (VA) examinations conducted in June 2002, 
the RO, by rating action dated in November 2002, increased 
the evaluation assigned for the veteran's low back disability 
to 40 percent, effective December 1997.  The veteran 
continues to disagree with the assigned rating.

In addition, the record reflects the fact that the veteran, 
in his January 2003 Statement in Support of Claim raised the 
issues of entitlement to an earlier effective date for an 
increased rating for his low back disability and entitlement 
to a total rating based on individual unemployability due to 
service-connected disability.  Since these matters have not 
been developed or certified for appeal, they are referred to 
the RO for appropriate action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Additional evidence has been received and added to the record 
since certification of the appeal to the Board, including 
subsequent to the veteran's statement received in January 
2003.  The RO has not had the opportunity to readjudicate the 
issue on appeal with consideration of this additional 
evidence.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Further, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) and noted that 38 C.F.R. § 19.9(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies an appellant a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  

Additionally, in the statement dated in January 2003, the 
veteran reported he had been fitted with, and issued, a rigid 
lumbar back brace on July 16, 2002, at the prosthetics clinic 
of the VA medical center in Pittsburgh, Pennsylvania.  The 
record does not contain VA treatment records dated since 
September 1999.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should obtain all clinical 
records of treatment of the veteran dated 
since September 1999, at the VA medical 
center in Pittsburgh, Pennsylvania, to 
include the prosthetic clinic, and at the 
Youngstown VA medical center, and 
associate such reports with the record.  

3.  Thereafter, the RO must accomplish 
any additional development of the 
evidence indicated and readjudicate the 
issue on appeal with consideration of all 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2002).

